
	

115 S27 IS: To establish an independent commission to examine and report on the facts regarding the extent of Russian official and unofficial cyber operations and other attempts to interfere in the 2016 United States national election, and for other purposes.
U.S. Senate
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 27
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2017
			Mr. Cardin (for himself, Mrs. Feinstein, Mr. Leahy, Mr. Carper, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To establish an independent commission to examine and report on the facts regarding the extent of
			 Russian official and unofficial cyber operations and other attempts to
			 interfere in the 2016 United States national election, and for other
			 purposes.
	
	
 1.Establishment of CommissionThere is established an independent commission, which shall be known as the Commission to End Russian Interference in United States Elections (referred to in this Act as the Commission). 2.FunctionsThe Commission shall—
 (1)comprehensively examine the facts regarding the extent of Russian official and unofficial cyber operations and other attempts to interfere in the 2016 United States national election;
 (2)examine attempts by the Russian Government, persons or entities associated with the Russian Government, or other persons or entities within Russia to use cyber-enabled means to access, alter, or otherwise tamper with—
 (A)United States electronic voting systems; (B)United States voter roll information;
 (C)the Democratic National Committee; (D)the Democratic Congressional Campaign Committee;
 (E)the Democratic Governors Association; (F)the Republican National Committee;
 (G)the Republican Congressional Campaign Committee; (H)the Republican Governors Association;
 (I)Donald J. Trump for President, Inc.; and (J)Hillary for America (the Hillary Clinton Presidential campaign);
 (3)examine efforts by the Russian Government, persons or entities associated with the Russian Government, or persons or entities within Russia to generate, put forward, disseminate, or promote propaganda relevant to any election for public office held in the United States during 2016;
 (4)examine efforts by the Russian Government to collaborate with other governments, entities, or individuals to carry out activities described in paragraphs (2) and (3);
 (5)examine attempts or activities by governments, persons associated with a government, entities, and individuals other than those described in paragraph (3) to use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States during 2016;
 (6)ascertain, evaluate, and report on the evidence developed by all relevant government agencies, including the Department of State, the Office of the Director for National Intelligence, the Central Intelligence Agency, the National Security Agency, the Department of Homeland Security, the Federal Bureau of Investigation, the Department of Defense, and State election commissions, regarding the facts and circumstances surrounding Russia’s interference with elections for public office held in the United States during 2016;
 (7)review and build upon the findings of completed or ongoing efforts to the investigate such Russian interference, including investigations or inquires conducted by—
 (A)the Administration of President Barack Obama; (B)the Select Committee on Intelligence of the Senate;
 (C)the Committee on Armed Services of the Senate; (D)the Committee on Foreign Relations of the Senate; and
 (E)other executive branch, congressional, or independent entities; (8)make a full accounting of—
 (A)the circumstances surrounding official and unofficial attempts to interfere in the 2016 United States election, including through cyber operations and the promotion of propaganda or other disinformation;
 (B)the level of preparedness of Federal, State, and local governments to defend against such interference; and
 (C)the United States response to such interference; and (9)submit a report to the President and Congress, in accordance with section 9, on the findings, conclusions, and recommendations of the Commission on preventing the reoccurrence of such interference.
			3.Composition
			(a)Appointments
 (1)In generalThe Commission shall be composed of eight members, of which— (A)two shall be appointed by the majority leader of the Senate;
 (B)two shall be appointed by the minority leader of the Senate; (C)two shall be appointed by the Speaker of the House of Representatives; and
 (D)two shall be appointed by the minority leader of the House of Representatives. (2)Deadline for appointmentEach initial member of the Commission shall be appointed not later than 30 days after the date of the enactment of this Act.
 (3)Period of appointmentEach member of the Commission shall be appointed for the life of the Commission. (b)Qualifications (1)Political party affiliationNot more than 4 members of the Commission may be members of the same political party.
 (2)Nongovernmental appointeesNone of the members of the Commission may be a Member of Congress (including a Delegate or Resident Commissioner to Congress), an officer or employee of the Federal Government, or an officer or employee of any State or local government.
 (3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in professions such as governmental service, law enforcement, armed services, law, public administration, intelligence gathering, cybersecurity, election administration, and foreign affairs.
				(c)Initial meeting; selection of Chairperson
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Commission shall hold an initial meeting to develop and implement a schedule for completing the review and report required under section 2(9).
 (2)Chairperson; vice-chairpersonAt the initial meeting of the Commission, the Commission shall select a Chairperson and a Vice-Chairperson from among its members. The Chairperson and Vice-Chairperson may not be members of the same political party.
				(d)Quorum; vacancies
 (1)QuorumSix members of the Commission shall constitute a quorum. (2)VacanciesAny vacancy in the Commission shall not affect the power and duties of the Commission and shall be filled in accordance with subsection (a) not later than 90 days after the occurrence of such vacancy.
				4.Powers of the Commission
			(a)In general
 (1)MeetingsAfter its initial meeting under section 3(c)(1), the Commission shall meet upon the call of the Chairperson or a majority of its members.
 (2)Hearings and evidenceThe Commission may— (A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, including classified testimony, evidence, and information, and administer such oaths as may be necessary to carry out its functions under section 2; and
 (B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, including classified materials, as the Commission or such designated subcommittee or designated member may determine advisable to carry out such functions.
					(3)Subpoenas
					(A)Issuance
 (i)In generalA subpoena may be issued under this subsection only by the agreement of the Chairperson and the Vice-Chairperson or by the affirmative vote of 5 members of the Commission.
 (ii)SignatureSubpoenas issued under this subsection— (I)may be issued under the signature of the Chairperson or any member designated by a majority of the Commission; and
 (II)may be served by any person designated by the Chairperson or by a member designated by a majority of the Commission.
							(B)Enforcement
 (i)In generalIn the case of contumacy or failure to obey a subpoena issued under this subsection, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (ii)Additional enforcementIf any witness fails to comply with any subpoena issued under this subsection or to testify when summoned under authority of this subsection, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).
						(b)Information from Federal agencies
 (1)In generalAll Federal departments and agencies shall, in accordance with applicable procedures for the appropriate handling of classified information, provide reasonable access to documents, statistical data, and other such information that the Commission determines necessary to carry out its functions under section 2.
 (2)Obtaining informationThe Chairperson of the Commission shall submit a written request, as necessary, to the head of an agency described in paragraph (1) for access to documents, statistical data, and other information described in such paragraph that is under the control of such agency.
 (3)Receipt, handling, storage, and disseminationInformation described in paragraph (1) may only be received, handled, stored and disseminated by members of the Commission and its staff in accordance with all applicable statutes, regulations, and Executive orders.
				(c)Assistance from Federal agencies
 (1)General services administrationThe Administrator of General Services shall make office space available for the day-to-day activities of the Commission and for scheduled meetings of the Commission. Upon request, the Administrator shall provide, on a reimbursable basis, such administrative support as the Commission requests to fulfill its duties.
 (2)Other departments and agenciesIn addition to the assistance required under paragraph (1), other Federal departments and agencies may provide to the Commission such services, funds, facilities, staff, and other support services as the heads of such entities determine advisable in accordance with applicable law.
 (d)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.
			(e)Authority To contract
 (1)In generalSubject to subtitle I of title 40, United States Code, and division C of subtitle I of title 41, United States Code (formerly collectively known as the Federal Property and Administrative Services Act of 1949), the Commission is authorized to enter into contracts with Federal and State agencies, private firms, institutions, and individuals for the conduct of activities necessary to the discharge of its duties under section 2.
 (2)TerminationAny contract, lease, or other legal agreement entered into by the Commission under this subsection may not extend beyond the date specified in section 10.
				5.Staff of the Commission
 (a)DirectorThe Commission shall have a Director, who shall be— (1)appointed by a majority vote of the Commission; and
 (2)paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule. (b)Staff (1)In generalWith the approval of the Commission, the Director may appoint such personnel as the Director determines to be appropriate. Such personnel shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule, as set forth in section 5315 of title 5, United States Code.
 (2)Additional staffThe Commission may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable to a person occupying a position at level V of the Executive Schedule, as set forth in section 5316 of such title.
 (c)Experts and consultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates not to exceed the rate of basic pay for level IV of the Executive Schedule.
 (d)DetaileesUpon the request of the Commission, any Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, civil service status, and privileges of his or her regular employment without interruption.
			6.Nonapplicability of Federal Advisory Committee Act
 (a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. (b)Public meetings and release of public versions of reportsThe Commission shall—
 (1)hold public hearings and meetings to the extent appropriate; and (2)release public versions of the reports required under section 9.
 (c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required under any applicable statute, regulation, or Executive order.
			7.Compensation and travel expenses
 (a)CompensationMembers of the Commission— (1)shall not be considered to be Federal employees for any purpose by reason of service on the Commission; and
 (2)shall serve without pay. (b)Travel expensesWhile away from their homes or regular places of business in performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
 8.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission to expeditiously provide, to the extent possible, appropriate security clearances to Commission members and staff in accordance with existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.
		9.Report
 (a)In generalNot later than 18 months after the first meeting of the Commission, the Commission shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on the Judiciary of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, the Committee on Oversight and Government Reform of the House of Representatives, the Select Committee on Intelligence of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives. The report shall include—
 (1)a detailed statement of the recommendations, findings, and conclusions of the Commission under section 2; and
 (2)summaries of the input and recommendations of the leaders and organizations with which the Commission consulted.
 (b)Public availabilityThe report required under subsection (a) shall be submitted in an unclassified form, which shall be made available to the public, but may include a classified annex.
 10.TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits its report to Congress pursuant to section 9.
		
